Title: From John Adams to United States Congress, 21 December 1790
From: Adams, John
To: United States Congress



Philadelphia Decr. 21st. 1790.

The Vice President of the United States and President of the Senate, the Chief Justice, the Secretary of State, the Secretary of the Treasury, and the Attorney General,
Respectfully report to the Congress of the United States of America.—
That pursuant to the act, intitled an Act making provision for the reduction of the public Debt, They on the 26th. day of August last convened at the City of New York, and entered upon the execution of the trust thereby reposed in them.
That in conformity to a resolution agreed upon by them, on the 27th., and approved by the President of the United States on the 28th of the said month, they have caused purchases of the said Debt to be made through the agency of Samuel Meredith, Treasurer of the United States, which on the 6th. day of December instant amounted to two hundred and seventy eight thousand, six hundred and eighty seven Dollars & thirty Cents, and for which there have been paid One hundred and fifty thousand, two hundred and thirty nine Dollars and twenty four Cents in specie, as will more particularly appear by a return of the said Samuel Meredith, confirmed by an authenticated copy of his Account settled at the Treasury of the United States, which are herewith submitted, and prayed to be received as part of this report, and in which are specified the places where, the times when, the prices at which, and the persons of whom, the said purchases have been made.—
Signed by order of the Board— 

(signed) John Adams